Opinion filed August 30, 2013




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-13-00016-CR
                                    __________

                  MALLORY PAIGE MEEKS, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee

                      On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                          Trial Court Cause No. 14240

                      MEMORANDUM OPINION
      Mallory Paige Meeks has filed in this court a motion to dismiss her appeal
and a letter granting permission to dismiss. The motion is signed by Appellant’s
counsel, and the attached letter authorizing the dismissal is signed by Appellant.
Consequently, we dismiss the appeal pursuant to TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


August 30, 2013                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.